Case: 12-50726       Document: 00512268043         Page: 1     Date Filed: 06/10/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 10, 2013
                                     No. 12-50726
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

v.

CORNELIUS EDWARD ALEXANDER, JR., also known as Shorty, also known
as Cornelius Alexander,

                                                  Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 6:04-CR-1-1


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Cornelius Edward Alexander, Jr., seeks our authorization to proceed in
forma pauperis (IFP) in his appeal of the district court’s denial of his 18 U.S.C.
§ 3582(c)(2) motion to reduce his sentence for possessing with intent to distribute
crack cocaine. Alexander questions the district court’s denial of IFP status and
certification that his appeal was not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997).


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50726     Document: 00512268043      Page: 2   Date Filed: 06/10/2013

                                  No. 12-50726

      Alexander contends that the district court abused its discretion when it did
not reduce his sentence pursuant to retroactive provisions of Amendment 750 to
the United States Sentencing Guidelines. See U.S. SENTENCING GUIDELINES
MANUAL § 1B1.10(c) (2011); Dillon v. United States, 130 S. Ct. 2683, 2691 (2010).
The district court understood that Alexander was eligible for a reduction under
§ 3582(c)(2), but it determined that his sentence as it stood was appropriate in
light of the applicable sentencing factors and therefore declined to reduce it. Our
review reveals no arguable merit to the contention that it was an abuse of
discretion to deny Alexander the relief he requested. See 18 U.S.C. § 3582(c)(2);
United States v. Henderson, 636 F.3d 713, 717-18 (5th Cir. 2011); United States
v. Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995). Consequently, we may dismiss
this frivolous appeal sua sponte. See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d
215, 220 (5th Cir. 1983).
      Alexander’s IFP motion is DENIED, and the appeal is DISMISSED.




                                        2